      Case: 1:20-cv-01081-CAB Doc #: 47 Filed: 09/11/20 1 of 4. PageID #: 405




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

NAWAPORN PAWANANUN,                           )       CASE NO. 1:20CV1081
                                              )
                       Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
MICHAEL A. PETTIT,                            )       OPINION AND ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Plaintiff Nawaporn Pawananun asks the Court to enforce the Thai Court’s custody

decision issued in March of 2020. (Doc. 43). That request is DENIED because a district court

does not have the authority to determine the merits of the underlying custody claim. Friedrich v.

Friedrich, 983 F.2d 1396, 1400 (6th Cir. 1993). However, the Court enters the following

Visitation Order under 22 U.S.C. § 9004, which allows a court to enter a provisional remedy to

ensure the well-being of the children. See 22 U.S.C. § 9004(a).

       The facts of this case have been discussed in previous Court Orders. (See Docs. 9 & 39).

Relevant here, Plaintiff has recently come to the United States for an extended stay throughout

the remainder of the lawsuit. She landed in Cleveland, Ohio on September 10, 2020 and is

staying within the jurisdiction of the Northern District of Ohio.

       While here, Plaintiff has advised Defendant that “she expects to have custody of the

children[.]” (Doc. 43, PageID: 374). After being unable to reach an agreeable visitation
      Case: 1:20-cv-01081-CAB Doc #: 47 Filed: 09/11/20 2 of 4. PageID #: 406




schedule with Defendant, Plaintiff requested the Court enforce the Thai Court’s custody decision

and deliver custody of her children to her. (Id. at 376).

       Defendant opposed the Motion. According to Defendant, granting sole custody to

Plaintiff during this time would be “contrary to the well-being of the minor children.” (Doc. 44,

PageID: 394). Instead, Defendant proposed a ‘parenting time order’ that essentially split

visitation 50-50, with a weekly rotating schedule. (Id. at 397). Defendant also requested

Plaintiff to satisfy other conditions, including passing two COVID-19 tests. (Id.).

       Plaintiff disagreed with Defendant’s approach. (Doc. 45). Rather than implementing

procedures to protect the well-being of the children, Plaintiff believes Defendant’s conditions are

imposed “to prevent the children from seeing their mother.” (Id. at 401). Plaintiff specifically

objects to the COVID-19 testing requirement, citing the lack of resources and wherewithal to

obtain a test. (Id.). And instead of agreeing to a visitation schedule with Defendant, Plaintiff

provided her own visitation schedule that mirrors the Cuyahoga County Court of Common Pleas,

Domestic Relations Division. (Doc. 46, PageID: 403).

       Given the nature of the briefings, the Court held a Telephone Conference on September

11, 2020. During the call, the parties discussed a visitation schedule and the possibility of a

COVID-19 test. The parties also discussed outstanding trial procedural issues. The issues are

addressed as follows.

Visitation Order

       After review of the parties’ briefings and oral arguments at the Telephone Conference,

the Court enters the following Visitation Order:

              Monday      Tuesday     Wednesday Thursday          Friday     Saturday     Sunday
  Week 1       Father      Father       Mother         Mother     Mother      Father       Father
  Week 2      Mother      Mother        Father         Father     Father      Mother      Mother

                                                 -2-
       Case: 1:20-cv-01081-CAB Doc #: 47 Filed: 09/11/20 3 of 4. PageID #: 407




            The Court believes a 50-50 split is appropriate here considering the parties’ previous

Divorce Agreement. (See Doc. 1-3). Moreover, the parties shall do their best to ensure the

children’s routine, including schooling, stays regular. As for the children’s birthdays (October

17 and 24, 2020), the parent without physical custody of the children on the day assigned by the

Court shall have from 12:00PM to 6:00PM to spend with the children. Finally, the Court’s

previous order restricting travel outside the Northern District of Ohio remains in place. (See

Doc. 9).

            This Visitation Order shall commence upon Plaintiff’s negative COVID-19 test, as

discussed below.

COVID-19 Test

            The Court and parties are acutely aware of the COVID-19 pandemic raging across the

globe. Although Thailand is experiencing a relatively low-risk of COVID-19, international

travel presents certain risks of exposure to the virus. The Centers for Disease Control and

Prevention recommends that international travelers get a COVID-19 test upon their return from

travel. 1

            The Court agrees with the CDC’s recommendation and finds that Plaintiff must take and

pass one COVID-19 test before seeing her children. This measure is to protect the well-being of

the children, especially the eldest child who suffers from asthma. The CDC reports that

individuals – young or old – who suffer from asthma may be at risk for severe illness from




1
 CENTERS FOR DISEASE CONTROL AND PREVENTION, “After You Travel” (updated Aug. 25, 2020), available at:
https://www.cdc.gov/coronavirus/2019-ncov/travelers/after-travel-precautions.html (last accessed Sept. 11, 2020).


                                                       -3-
        Case: 1:20-cv-01081-CAB Doc #: 47 Filed: 09/11/20 4 of 4. PageID #: 408




COVID-19. 2 A negative test will greatly reduce Plaintiff’s risk to her children. The parties

agree with this approach, so long as it is logistically feasible.

         The Court has arranged for Plaintiff to undergo a test as discussed off the record. If there

are any costs associated with the test, Defendant must pay those costs.

Trial Procedure

         After discussion with the parties, the Court sets a Bench Trial in this matter for October

21 and 22, 2020. A separate Trial Order will follow.

         As for the parties’ joint request “to modify the Standing Trial Order to eliminate the

requirement for factual recitations and legal argument in the trial briefs,” (Doc. 41, PageID: 370),

the Court Orders as follows:


    •    The parties do not have to discuss the controlling law of the case in their pretrial brief;

    •    The Court Orders that the parties do not need to submit a proposed Findings of Fact and
         Conclusions of Law within their Trial Briefs. Rather, the parties must submit their
         proposed Findings of Fact and Conclusions of Law at a time to be determined after the
         Trial;

    •    The parties must provide the Court the following in a Trial Brief at least 14 days before
         Trial: a) statement of facts; b) list of proposed witnesses and brief description of the
         subject matter of their testimony; c) an index of all proposed exhibits containing a brief
         description of each exhibit; and d) a discussion of any evidentiary issues likely to arise at
         trial; and

    •    The Court’s standard practice involving Motions in Limine remains in force.
         IT IS SO ORDERED.

                                                 s/ Christopher A. Boyko
                                                 CHRISTOPHER A. BOYKO
                                                 Senior United States District Judge

Dated: September 11, 2020


2
 CENTERS FOR DISEASE CONTROL AND PREVENTION, “People with Certain Medical Conditions” (updated Sept. 11,
2020), available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html#asthma (last accessed Sept. 11, 2020).

                                                   -4-
